Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/07/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10 and 15-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-18 of U.S. Patent No. 11,028, 989. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader recitation of the claims of the '989 patent. A comparison of the claims is provided below:
Instant Application
17/315,179

U.S. Patent 
11,028,989
Comparison
1) An ejectable headlight device for replacement of one or more lightbulb assemblies from the front of a vehicle, wherein the lightbulb assembly has one or more lightbulb pins, a replaceable electromagnetic radiation source and a replaceable lens; the device comprises: 
a) one or more ejectors; 
b) one or more guides for receiving the one or more lightbulb pins; and 
wherein when the arm secures the one or more lightbulb pins, the lightbulb assembly is in the locked position, and when the arm disengages the one or more lightbulb pins, the lightbulb assembly is in the unlocked position and can be removed from the front of the vehicle.
An ejectable headlight device for replacement of one or more lightbulb assemblies from the front of a vehicle, wherein the lightbulb assembly has one or more lightbulb pins, a replaceable electromagnetic radiation source and a replaceable lens; the device comprises: 
a) one or more ejectors; 
one or more guides for receiving the one or more lightbulb pins; 
c) a release arm, at the base, that engages the one or more lightbulb pins; 
d) a pivot point, at the base; wherein when the release arm is engaged, the release arm pivots about the pivot point; and 
e) a pull attached to the release arm, wherein the pull engages the release arm; and 
wherein when the release arm secures the one or more lightbulb pins to the base, the lightbulb assembly is in the locked position, and when the pull engages the release arm which allows the release arm to pivot about the pivot point and disengage the one or more lightbulb pins, the lightbulb assembly is in the unlocked position.



2) The ejectable headlight device of claim 1, wherein when the lightbulb assembly is in the unlocked position, one or more lightbulb pins slide along one or more guides to thereby 15release the lightbulb assembly toward the front of the vehicle

2. The ejectable headlight device of claim 1, wherein when the lightbulb assembly is in the unlocked position, one or more lightbulb pins slide along one or more guides to thereby release the lightbulb assembly toward the front of the vehicle.
The claims are identical
3) The ejectable headlight device of claim 2, wherein once the lightbulb assembly is released, the replaceable electromagnetic radiation source, the replaceable lens, or both are replaced.  

3. The ejectable headlight device of claim 2, wherein once the lightbulb assembly is released, the replaceable electromagnetic radiation source, the replaceable lens, or both are replaced.
The claims are identical
10) The ejectable headlight device of claim 1, further comprising a base that houses the one or more ejectors.  

1. An ejectable headlight device for replacement of one or more lightbulb assemblies from the front of a vehicle, wherein the lightbulb assembly has one or more lightbulb pins, a replaceable electromagnetic radiation source and a replaceable lens; the device comprises: 
a) one or more ejectors; 
b) a base that houses the one or more ejectors …
Claims 1 and 10 of the instant application is a broader recitation of claim 1 of the '989 patent.
15) The ejectable headlight device of claim 1, further comprising one 


an ejectable headlight device for replacement of the lightbulb assembly from the front of a vehicle; the lightbulb assembly comprises: 
a) one or more lightbulb pins, a lightbulb base, a replaceable electromagnetic radiation source, an electrical connector, and a replaceable lens; for use with the ejectable headlight device that comprises: i) one or more ejectors; ii) a base that houses the one or more ejectors, having one or more guides for receiving the one or more lightbulb pins; iii) a release arm, at the base, that engages the one or more lightbulb pins; iv) a pivot point, at the base; wherein when the release arm is engaged, the release arm pivots about the pivot point; and v) a pull attached to the release arm, wherein the pull engages the release arm; and wherein when the release arm secures the one or more lightbulb pins to the base, the device is in the locked position, and when the pull engages the release arm which allows the release arm to pivot about the pivot point and disengage the one or more lightbulb pins, the device is in the unlocked position.

5. The ejectable lightbulb assembly for an ejectable headlight device of claim 4, wherein the electromagnetic radiation source comprises visible light lightbulbs, infrared lightbulbs, ultraviolet bulbs or a combination thereof.




a) one or more ejectors; 
b) one or more guides for receiving the one or more lightbulb pins; and c) an arm that engages the one or more lightbulb pins; 
wherein when the arm secures the one or more lightbulb pins, the lightbulb assembly is in the locked position, and when the arm disengages the one or more lightbulb pins, the lightbulb assembly is in the unlocked position and can be removed from the front of the vehicle.
16) An ejectable lightbulb assembly for an ejectable headlight device for replacement of the lightbulb assembly from the front of a vehicle; the lightbulb assembly comprises: 
one or more lightbulb pins, 
a lightbulb base, 
a replaceable electromagnetic radiation source,
 an electrical connector, and 

i) one or more ejectors; 
ii) one or more guides for receiving the one or more lightbulb pins; and 
iii) an arm that engages the one or more lightbulb pins; wherein when the arm secures the one or more lightbulb pins, the lightbulb assembly is in the locked position, and when the arm disengages the one or more lightbulb pins, the lightbulb assembly is in the unlocked position and can be removed from the front of the vehicle.  

4. An ejectable lightbulb assembly for an ejectable headlight device for replacement of the lightbulb assembly from the front of a vehicle; the lightbulb assembly comprises: 
a) one or more lightbulb pins, a lightbulb base, a replaceable electromagnetic radiation source, an electrical connector, and a replaceable lens; for use with the ejectable headlight device that comprises: 
i) one or more ejectors;
 ii) a base that houses the one or more ejectors, having one or more guides for receiving the one or more lightbulb pins; 
iii) a release arm, at the base, that engages the one or more lightbulb pins; 
iv) a pivot point, at the base; wherein when the release arm is engaged, the release arm pivots about the pivot point; and 
v) a pull attached to the release arm, wherein the pull engages the release arm; and wherein when the release arm secures the one or more lightbulb pins to the base, the device is in the locked position, and when the pull engages the release arm which allows the release arm to pivot about the pivot point and disengage the one or more lightbulb pins, the device is in the unlocked position.



17) The ejectable lightbulb assembly for an ejectable headlight device of Claim 16, wherein the electromagnetic radiation source comprises visible light lightbulbs, infrared lightbulbs, ultraviolet bulbs or a combination thereof.  

5. The ejectable lightbulb assembly for an ejectable headlight device of claim 4, wherein the electromagnetic radiation source comprises visible light lightbulbs, infrared lightbulbs, ultraviolet bulbs or a combination thereof.



The claims are identical
18) The ejectable lightbulb assembly for an ejectable headlight device of Claim 16, wherein the replaceable electromagnetic radiation source is detachable from the ejectable lightbulb assembly.  

7. The ejectable lightbulb assembly for an ejectable headlight device of claim 4, wherein the replaceable electromagnetic radiation source is detachable from the ejectable lightbulb assembly.

The claims are identical
19) The ejectable lightbulb assembly for an ejectable headlight device of Claim 17, wherein the visible light lightbulb comprising a halogen bulb, a High Intensity Discharge bulb, a Light Emitting Diode bulb, or a combination thereof.  

6. The ejectable lightbulb assembly for an ejectable headlight device of claim 5, wherein the visible light lightbulb comprising a halogen bulb, a High Intensity Discharge bulb, a Light Emitting Diode bulb, or a combination thereof.

The claims are identical
20) The ejectable lightbulb assembly for an ejectable headlight device of Claim 16, wherein the replaceable lens is detachable from the ejectable lightbulb assembly.  


8. The ejectable lightbulb assembly for an ejectable headlight device of claim 4, wherein the replaceable lens is detachable from the ejectable lightbulb assembly.

The claims are identical
21) A method for using an ejectable headlight device for replacement of a first lightbulb assembly from the front of a vehicle, wherein the first lightbulb assembly has one or more first lightbulb pins, a replaceable electromagnetic radiation source and a replaceable lens; the device comprises: a) one or more ejectors; b) one or more guides for receiving the one or more lightbulb pins; and c) an arm that engages the one or more lightbulb pins; wherein the method comprises the steps of: i) engaging the arm to disengage the one or more lightbulb pins, wherein the lightbulb assembly is in the unlocked position and can be removed from the front of the vehicle,  

9. A method for using an ejectable headlight device for replacement of a first lightbulb assembly from the front of a vehicle, wherein the first lightbulb assembly has one or more first lightbulb pins, a replaceable electromagnetic radiation source and a replaceable lens; the device comprises a) one or more ejectors; b) a base that houses the one or more ejectors, having one or more guides for receiving the one or more first lightbulb pins; c) a release arm, at the base, that engages the one or more first lightbulb pins; d) a pivot point, at the base; wherein when the release arm is engaged, the release arm pivots about the pivot point; and e) a pull attached to the release arm, wherein the pull engages the release arm; and the method comprises the steps of: engaging the pull, wherein the pull engages the release arm which allows the release arm to pivot about the pivot point and disengage the first lightbulb pin, thereby putting the first lightbulb assembly in the unlocked position.
Claim 21 of the instant application is a broader recitation of claim 9 of the '989 as compared to the left.
22) The method of Claim 21, further including removing the first lightbulb assembly from the front of the vehicle.  

12. The method of claim 9, further including removing the first lightbulb assembly from the front of the vehicle.

The claims are identical
23) The method of Claim 21, further including removing or replacing the electromagnetic radiation source.  


13. The method of claim 9, further including removing or replacing the electromagnetic radiation source.
The claims are identical
24) The method of Claim 21, further including removing or replacing lens.  

14. The method of claim 9, further including removing or replacing lens.

The claims are identical
25) The method of Claim 21, after removing the first lightbulb assembly, further comprising inserting from the front of the vehicle a second lightbulb assembly having one or more second lightbulb pins, wherein the arm secures the second lightbulb pin, thereby putting the second lightbulb assembly in the locked position.  

10. The method of claim 9, after removing the first lightbulb assembly, further comprising inserting from the front of the vehicle a second lightbulb assembly having one or more second lightbulb pins, wherein the release arm secures the second lightbulb pin to the base, thereby putting the second lightbulb assembly in the locked position.

The claims are identical
26) The method of Claim 25, wherein the second lightbulb assembly has a replaced electromagnetic radiation source, lens or both.  

11. The method of claim 10, wherein the second lightbulb assembly has a replaced electromagnetic radiation source, lens or both.

The claims are identical
27) A method for inserting a lightbulb assembly that has one or more lightbulb pins, a replaceable electromagnetic radiation source and a replaceable lens; wherein the lightbulb assembly is inserted into an ejectable headlight device for replacement of the lightbulb assembly from the front of a vehicle, the device comprises a) one or more ejectors; b) one or more guides for receiving the one or more lightbulb pins; and c) an arm that engages the one or more lightbulb pins; wherein the method comprises the steps of: inserting the lightbulb assembly from the front of the vehicle, wherein the arm secures the lightbulb pin to the base, thereby putting the lightbulb assembly in the locked position.  

15. A method for inserting a lightbulb assembly that has one or more lightbulb pins, a replaceable electromagnetic radiation source and a replaceable lens; wherein the lightbulb assembly is inserted into an ejectable headlight device for replacement of the lightbulb assembly from the front of a vehicle, the device comprises a) one or more ejectors; b) a base that houses the one or more ejectors, having one or more guides for receiving the one or more lightbulb pins; c) a release arm, at the base, that engages the one or more lightbulb pins; d) a pivot point, at the base; wherein when the release arm is engaged, the release arm pivots about the pivot point; and e) a pull attached to the release arm, wherein the pull engages the release arm; and the method comprises the steps of: inserting the lightbulb assembly from the front of the vehicle, wherein the release arm secures the lightbulb pin to the base, thereby putting the lightbulb assembly in the locked position.

Claim 27 of the instant application is a broader recitation of claim 15 of the '989 as compared to the left.
28) An ejectable headlight system for replacement of the lightbulb assembly from the front of a vehicle, wherein the lightbulb assembly has one or more lightbulb 

An ejectable headlight system for replacement of the lightbulb assembly from the front of a vehicle, wherein the lightbulb assembly has one or more lightbulb pins; the system comprises a) an ejectable headlight device that comprises i) one or more ejectors; ii) a base that houses the one or more ejectors, having one or more guides for receiving the one or more lightbulb pins; iii) a release arm, at the base, that engages the one or more lightbulb pins; iv) a pivot point, at the base; wherein when the release arm is engaged, the release arm pivots about the pivot point; and v) a pull attached to the release arm, wherein the pull engages the release arm; and wherein when the release arm secures the one or more lightbulb pins to the base, the device is in the locked position, and when the pull engages the release arm which allows the release arm to pivot about the pivot point and disengage the one or more lightbulb pins, the device is in the unlocked position; and b) a lightbulb assembly that comprises one or more lightbulb pins, a lightbulb assembly base, a replaceable electromagnetic radiation source, an electrical connector, and a replaceable lens.


29) The ejectable headlight system of Claim 28, further comprising visible light lightbulbs, infrared lightbulbs, ultraviolet bulbs or a combination thereof.  

18. The ejectable headlight system of claim 17, further comprising visible light lightbulbs, infrared lightbulbs, ultraviolet bulbs or a combination thereof.

The claims are identical


Claim Objections
Claims 1, 2, 12, 16, 21, 24, 27-28 are objected to because of the following informalities: 
Claims 1 lines 1-2, Claim 16 line 2, Claim 21 line 2, Claim 27 line 4, and Claim 28 line 1 recite the limitation "the front" which should be changed to -- a front -- to establish antecedent basis.

Claim 1 line 9, recite the limitation "the unlocked position" which should be changed to -- an unlocked position -- to establish antecedent basis.
Claim 2 line 2: "one or more lightbulb pins" and "one or more guides" should be changed to -- the one or more lightbulb pins -- and -- the one or more guides -- since antecedent basis has been established.
Claim 12 line 1: "a locked position" should be changed to -- the locked position -- since antecedent basis has been established.
Claim 21 ends with a comma and should be changed to a period.
Claim 24 line 1: "lens" should be changed to -- the lens -- since antecedence basis has been established.
Claim 27 lines 9-10: "the lightbulb pin" should be changed to -- the lightbulb pins -- for claim consistency.
Claim 28 line 11: "a light bulb assembly that comprises one or more lightbulb pins" should be changed to -- the light bulb assembly that comprises the one or more lightbulb pins" since the light bulb assembly and lightbulb pins have been recited already in lines 1-2.
Appropriate correction is required.
The examiner respectfully requests further review of the claims for any additional informalities which have not been stated by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the compression coil" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the compression coil has been claimed in claim 5. It is unclear whether the applicant intends to claim the compression coil and spring in claim 12 or if claim 12 and its dependents should be further dependent upon claim 5. The examiner is treating claims 12 as including the limitations of claims 4 and 5 and as follows:
"12) The ejectable headlight device of claim 11, wherein the one or more ejectors comprise a compression coil, and wherein when in a locked position, the compression coil exerts force against the ridge and the lightbulb."
	Claim 27 recites the limitation "the base" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant intends to claim a base and where such base is located. The examiner is interpreting the limitation as "wherein the arm secures the lightbulb pin to the one or more guides.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 10-11 and 15-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calderas et al. (US 2015/0124470) (hereinafter Calderas).
Re claim 1: Calderas discloses an ejectable headlight device (36, fig. 5) for replacement of one or more lightbulb assemblies from a front of a vehicle, wherein the lightbulb assembly (60, fig. 5) has one or more lightbulb pins (electrical terminals of 60, fig. 5) (electrical terminals (not shown), see para [0024]), a replaceable electromagnetic radiation source (60, fig. 5) and a replaceable lens (42, fig. 5); the device (36) comprises: a) one or more ejectors (65-2, fig. 5); b) one or more guides (guide space of 65 receiving 66 and pins of bulb 70, fig. 5) for receiving the one or more lightbulb pins (see fig. 5); and c) an arm (65 with 66,  fig. 5) that engages the one or more lightbulb pins (pins of 60 connected to 66); wherein when the arm (65 with 66) secures the one or more lightbulb pins (pins of 60 connected to 66), the lightbulb assembly (60) is in a locked position (see fig. 5), and when the arm (65 with 66) disengages the one or more lightbulb pins (pins of 60 connected to 66), the lightbulb assembly (60) is in an unlocked position (permit disengagement of the connector 64, see para [0024]) and can be removed from the front of the vehicle (front of 10, fig. 1).  

 when the lightbulb assembly (60, fig. 3) is in the unlocked position, the one or more lightbulb pins (pins of 60, fig. 5) slide along the one or more guides (slide to right of space of 65 receiving 66, fig. 5) to thereby release the lightbulb assembly (60) toward the front of the vehicle (see fig. 5).   

Re claim 3: Calderas discloses once the lightbulb assembly (60, fig. 5) is released, the replaceable electromagnetic radiation source (60), the replaceable lens, or both are replaced.  



    PNG
    media_image1.png
    745
    995
    media_image1.png
    Greyscale





Re claim 15: Calderas discloses one or more visible light lightbulbs (H4 halogen light bulb, see para [0003] and [0023]), infrared lightbulbs, ultraviolet lightbulbs and any combination thereof.  

Re claim 16: Calderas discloses an ejectable lightbulb assembly (60) for an ejectable headlight device (36) for replacement of the lightbulb assembly (60) from a front of a vehicle (see fig. 1); the lightbulb assembly (36) comprises: one or more lightbulb pins (electrical terminals of 60, fig. 5) (electrical terminals (not shown), see para [0024]), a lightbulb base (60-2, fig. 5), a replaceable electromagnetic radiation source (60, fig. 5), an electrical connector (electrical terminals of 60, fig. 5) (see para [0024]), and a replaceable lens (42, fig. 5); for use with the ejectable headlight device (36) that comprises: i) one or more ejectors (65-2, fig. 5); ii) one or more guides (guide space of 65 receiving 66 and pins of bulb 70, fig. 5) for receiving the one or more lightbulb pins (see fig. 5); and iii) an arm (65 with 66,  fig. 5) that engages the one or more lightbulb pins (pins of 60 connected to 66); wherein when the arm (65 with 66) secures the one or more lightbulb pins (pins of 60 connected to 66), the lightbulb assembly (60) is in a locked position (see fig. 5), and when the arm (65 with 66) disengages the one or more lightbulb 

Re claim 17: Calderas discloses the electromagnetic radiation source (60, fig. 5) comprises visible light lightbulbs (H4 halogen light bulb, see para [0003] and [0023]), infrared lightbulbs, ultraviolet bulbs or a combination thereof.  

Re claim 18: Calderas discloses the replaceable electromagnetic radiation source (60, fig. 5) is detachable from the ejectable lightbulb assembly (60, fig. 5).  

Re claim 19: Calderas discloses the visible light lightbulb (60, fig. 5) comprising a halogen bulb (H4 halogen light bulb, see para [0003] and [0023]), a High Intensity Discharge bulb, a Light Emitting Diode bulb, or a combination thereof.  



Re claim 21: Calderas discloses a method for using an ejectable headlight device (36, fig. 5) for replacement of a first lightbulb assembly (60) from a front of a vehicle (see fig. 1), wherein the first lightbulb assembly (60) has one or more first lightbulb pins (electrical terminals of 60, fig. 5) (electrical terminals (not shown), see para [0024]), a replaceable electromagnetic radiation source (60, fig. 5) and a replaceable lens (42, fig. 5); the device (36) comprises: a) one or more ejectors (65-2, fig. 5); b) one or more guides (guide space of 65 receiving 66 and pins of bulb 70, fig. 5) for receiving the one or more lightbulb pins (see fig. 5); and c) an arm (65 with 66,  fig. 5) that engages the one or more lightbulb pins (pins of 60 connected to 66); wherein the method comprises the steps of: i) engaging the arm (65 with 66) to disengage the one or more lightbulb pins (see fig. 5), wherein the lightbulb assembly (60) is in an unlocked position (permit disengagement of the connector 64, see para [0024]) and can be removed from the front of the vehicle (see fig. 1) (replaceable, see para [0023]).

Re claim 22: Calderas discloses removing (removal, see para [0026]) the first lightbulb assembly (60) from the front of the vehicle (see fig. 1).  

Re claim 23: Calderas discloses removing or replacing (replaceable light bulb, see para [0023]) the electromagnetic radiation source (60, fig. 5).  

Re claim 24: Calderas discloses removing or replacing (snap-locks, see para [0021]) the lens (42, fig. 5).  



Re claim 26: Calderas discloses the second lightbulb assembly (60, fig. 5) has a replaced electromagnetic radiation source (60), lens (42) or both.  

Re claim 27: Calderas discloses a method for inserting a lightbulb assembly (60, fig. 5) that has one or more lightbulb pins (electrical terminals of 60, fig. 5) (electrical terminals (not shown), see para [0024]), a replaceable electromagnetic radiation source (60) and a replaceable lens (42, fig. 5); wherein the lightbulb assembly (60) is inserted into an ejectable headlight device (36, fig. 5) for replacement of the lightbulb assembly (60) from a front of a vehicle (see fig. 1), the device comprises a) one or more ejectors (65-2, fig. 5); b) one or more guides (guide space of 65 receiving 66 and pins of bulb 70, fig. 5) for receiving the one or more lightbulb pins (see fig. 5); and c) an arm (65 with 66,  fig. 5) that engages the one or more lightbulb pins (pins of 60 connected to 66); wherein the method comprises the steps of: inserting the lightbulb assembly (60) from the front of the vehicle (60 mounted into 66 then fastened by 62, fig. 3), wherein the arm (65 with 66) secures the lightbulb pin (electrical terminals of 60, fig. 5) 



.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Calderas et al. (US 2015/0124470) in view Merki et al. (US 3,775,731) (hereinafter Merki).
Re claim 4: Calderas fails to teach the one or more ejectors comprise a spring.  
Merki teaches one or more ejectors (11, 13, fig. 1) comprise a spring (13, fig. 1)
Therefore, in view of Merki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring between the pivot locking tab and snap-lock arrangement of Calderas, in order to provide a spring force between the components to further secure the snap-lock arrangement onto the adapter element.

Re claim 5: Calderas fails to teach the spring comprises a compression coil.  
Merki teaches the spring (13, fig. 1) comprises a compression coil (see fig. 1).
Therefore, in view of Merki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compression coil spring between the pivot locking tab and snap-lock arrangement of Calderas, in order to provide a spring force between the components to further secure the snap-lock arrangement onto the adapter element.

Re claim 13: Calderas teaches a pull (70, fig. 5) (70 can be considered a pull since it is pullable) attached to the arm (65 with 66), wherein the pull (70) engages the arm (65 with 66).  

Allowable Subject Matter
Claims 7-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest the ejectable headlight device of claim 6, further comprising a pivot point, wherein when the arm is engaged, the arm pivots about the pivot point with respect to claim 7, and when the pull is engaged and the arm disengages with the one or more lightbulb pins, the compression coil exerts force against the ridge and the lightbulb to eject the lightbulb.   With respect to claim 14, as specifically called for in the claimed combinations.
Claims 8-9 are allowable since they are dependent upon claim 7.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the ejectable headlight device of claim 11, wherein the one or more ejectors comprise a compression coil, and wherein when in a locked position, the compression coil exerts force against the ridge and the lightbulb with respect to claim 12 as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dick et al. (US 4,648,014), Mier-Langner et al. (US 7,465,077), Lyons (US 6,033,248) disclose a similar light bulb ejecting mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875